DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-12 are pending.  Claims 1-11 are amended and claim 12 has been newly added.

Claim Objections
Claim 2 objected to because of the following informalities:  the limitation of claim 2 “the storage section apparatus the identification data” contains grammatical errors.  The Examiner suggest the claim limitation be amended to “the storage section apparatus stores the identification data”.  

Response to Arguments
Applicant's arguments filed 10/25/21 have been fully considered and are discussed in the sections below.  
Response to arguments under 101
With respect to the rejection of claims 1-12 under 35 USC 101, the Applicant’s claims after further consideration in light of the amendments, the rejection has been withdrawn. 
Response to arguments under Claim Interpretation
With respect to the statements made with respect to Claims Interpretation, the Examiner notes that the Applicant’s representative does not wish to hinder movement or take a position (see Remarks -10/25/21).  However, after further consideration the Examiner notes the limitations 
Response to argument under 112
With respect to the arguments directed under 112, the Applicant’s representative argues that the claims satisfy the written description requirement under 112(a) because i) the Specification describes “functional blocks for executing the various processing can be configured by a circuit block, a memory, and other large scale integration (LSI) in terms of hardware, and can be realized by the program and the like which are loaded into the memory” and one of ordinary skill in the art that these functional blocks can be realized as various forms of only the hardware, only the software, or a combination thereof (see Remarks pg. 8-10, citing Specification, Fig. 4, 0037-0040) and ii) the Applicant’s representative asserts that the particular algorithms are sufficiently disclosed in formulae, prose, flow charts, etc. to satisfy the requirements as set forth in 2182(II)(B).  The Examiner respectfully disagrees. The Applicant’s argument is not commensurate with the broader scope of the claimed invention which does not satisfy the written description requirement.  While it may be understood that the functional blocks may be configured by a circuit block, software, or a combination therefore by one of ordinary skill in the art, the Specification fails to disclosed an adequate number of species to encompass all ways to effect the behavior of the information processing apparatus for friend registration, game activation, browser activation, function setting, item purchasing, and configuration setting.  As instantly claimed, the attempt to claim any and all means for achieving the claimed behaviors by merely describing one embodiment of the thing claimed (see MPEP 2161.01 – citing Lizard Tech v. Earth Resource Mapping, 424 F.3d 1336).  For at least these reasons, the rejection 
Similarly, with respect to the limitation “specify the software associated with the identification data by referring to storage contents of the storage apparatus”, a specification cannot always support expansive claim language of a method and information processing apparatus configured to specify the software associated with the identification data by referring to storage contents of the storage apparatus” when the Specification only discloses one method for specifying software using a behavior DB (see Specification, 0071).  Stated differently, the mere disclosure of one method using a behavior DB does not demonstrate invention of species sufficient to support a claim to the functionally-defined genus.  Therefore the inventor is not entitled to claim any and all means for achieve that objective (see MPEP 2161.01 – citing LizardTech, 424 F.3d at 1346, 76 USPQ 2d at 1733).  For at least these reasons the Applicant’s argument are not persuasive and the rejection has been maintained below.
With respect to the second argument, the Applicant’s representative asserts that the necessary algorithms to implement the associated behaviors of the information processing apparatus are sufficiently disclosed.  The Examiner respectfully disagrees.  As noted by the Applicant’s representative, the Specification discloses an example card (e.g., a “Friend Card”, a “Content Card”, a “URL Calling Card”, a “Function Setting Card”, and a “Wallet Card”) which each show an instance of the card exhibiting traits of a behavior of the information processing system.  However, the Specification merely recites that the data is provided “for software” such as application software or system software (see Remarks, pg. 9-11).  For instance, the Specification provides a general statement that the “system software which specifies the software responsible to the card of interest” and “the specified software is a specific function of the application software or the system software” (see Specification, Fig. 4, 0030) but does not disclose the particular algorithm and/or necessary steps of see MPEP 2161.01).  Although the Specification discloses a storage section containing a behavior DB and a program storing section it fails to disclose the corresponding algorithm (e.g., necessary steps) to transform the computer the perform the specialized function to specify the software associated with the identification data by referring to storage contents of the storage apparatus (see Specification, Fig. 4, 0030, 0037).  Stated differently, the mere general reference to “system software which specifies the software responsible” is not sufficient to disclose the particular algorithm (e.g., necessary steps) of how the inventor intended to achieve the claimed function to specify the software effecting the behavior of the information processing apparatus.  For at least these reasons, the Applicant’s argument is not persuasive and the rejection has been maintained below.
Furthermore, a prior art rejection has been asserted below as the amended claims now read on the prior art as detailed below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a storage apparatus configured to, when the identification data is acquired by the data reading circuit specify the software associated with the identification data by referring to storage contents of the storage apparatus” as recited in claims 1-12.
“when a recording medium is adjacent an information processing apparatus in a reading position in which the recording medium can be read by the apparatus” acquiring information data recorded in the recording medium”; as recited in claims 10-11

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, Claims 1-12 recite the limitations “specify the software associated with the identification data by referring to storage contents of the storage apparatus”, “software associated with the identification data, the software effecting the behavior (of the information processing apparatus)”, “the plurality of behaviors includes two or more of friend registration, game activation, browser activation, function setting, item purchasing, and configuration setting” which does not satisfy the written description requirement because the particular algorithms (e.g., the necessary steps and/or flowcharts” of how the claimed software is specified by referring to storage contents to effect the behavior is not adequately described.  Although, the Specification discloses handing over the card UID to the invitation application by referring to the storage contents of the behavior DB (see Specification, 0071), it fails to provide the particular algorithm (e.g., necessary steps) for how the inventor intended to achieve effecting the behavior of the information processing apparatus for the friend registration, game activation, browser, activation, function setting, item purchasing, and configuration setting.  Furthermore, the Specification fails to provide the necessary steps and/or particular algorithm on how the inventor intended to refer to the storage apparatus (e.g., behavior see MPEP 2161.01, citing Vasudevan Software, Inc., v. MicroStrategy, Inc., 782 F.3d 671, 681-683, wherein claims were invalid for lack of adequate written description where there was a genuine issue of material fact regarding “whether the specification show(ed) passion by the inventor of how accessing disparate databases is achieved).
In addition, the Specification fails to support the scope of the genus claimed for “specify the software associated with the identification data by referring to storage contents of the storage apparatus” attempts to cover all ways to achieve the claimed function for specifying software by referring to the storage apparatus.  A review of the Specification has not demonstrated that the inventor has made a generic invention that achieves the claimed result by a showing species sufficient to support a claim to the functionally-defined genus.  Stated differently, the generic and functional statement “by referring to a behavior DB” in not sufficient to cover all types of storage apparatus by a mere reference to one type of storage apparatus (see Specification, 0071).  For at least these reasons, the claims are not found to satisfy the written description requirement.   
Claims 1-9 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, the limitation “a data reading circuit configured to, when a recording medium is adjacent the apparatus in a reading position in which the recording medium can be read by the apparatus, acquire identification data recorded in the recording medium” does not satisfy the written description requirement because it overreaches the scope of the inventor’s contribution to the field of art as described in the patent specification (see MPEP 2161.01, citing LizardTech Inc., v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005).  The Specification does not define a data see Specification, 0015).  Although certain portions of the Specification contemplates a card in which a two-dimensional code or a one-dimensional code such as a QR code or a bar code is recorded may also be used, it does not disclose any of the corresponding data reading circuits that correspond with these respective embodiments (see Specification, 0108).  Stated differently, a data reading circuit may be any reading circuit to acquire information from a recording medium, the Specification does not fully support the breadth of the claim which covers all ways of a data reading circuit to acquire information from a recording medium that would encompass all contactless/wireless/optical readers when only NFC reader/writer is disclosed.
Additionally, claim 3 recites the limitation “the processing for the software every situation when the data reading circuit acquires the identification data” does not satisfy the written requirement because it encompasses any software for any situation when the data reading circuit acquires the identification data from a recording media that is beyond the scope of the disclosed invention.  Stated differently, the claim limitation attempts to cover all ways in which processing software may occur for every situation when the data reading circuit acquires data.  For at least this reason the claims are not found to satisfy the written description requirement.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 contain the limitation “a storage apparatus configured to store the identification data and software associated with the identification data, the software effecting the behavior” in claims 1-9 and 12; “specifying software associated with the acquired identification information data by referring to storage contents of a storage apparatus storing identification data and software associated with the identification data, the software effecting the behavior” in claims 10-11 which each respectively invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  A review of the Specification discloses an information processing system wherein “the system software specifies the software responsible to the card 20 of interest” and “the specified software is a specific function of the application software or the system software” (see Specification, 0030).  However, the Specification fails to disclose the corresponding algorithm (e.g., necessary steps) in how the inventor intended to transformed a general purpose computer to perform the special purpose function (see MPEP 2181 II B.).  In the instance application, the Specification provides mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming or simply reciting “software” without providing sufficient detail about the means to accomplish a specific software function (see MPEP 2181 II B. – citing Aristocrat,  521 F.3d 1328, 1334).  Therefore the disclosure fails to clearly link or associates the structure, material, or acts to the claimed function.  For at least these reasons, the claim is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the limitation “the storage apparatus stores the identification data representing the recording media which are exchanged” renders the claim unclear because it is unclear as to what the identification data representing the recording media is being 
Additionally, Claim 6 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the limitation “the friend registration software” renders the claim indefinite as there is not antecedent basis for “friend registration software”. 
Additionally, Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the limitation “a situation in which the mode is not the identity registration mode, if the medium of interest is not registered as the medium number of the friend” renders the claim unclear because it is unclear whether the medium of interest is the same and/or different as the recording medium as recited in claim 1.  Moreover the claim recites “the medium number of the friend” renders the claim indefinite as there is no antecedent basis for the medium number of the friend.
Additionally, Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the limitation in line 5 recites “the processing 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weston et al. (US 7,878,905 B2).
Regarding claim 1, Weston discloses an information processing apparatus (see Weston, Fig. 27, wherein the interactive play system 414 is an information processing apparatus), comprising:
a data reading circuit configured to (see Weston, Fig. 21B, col. 28: ln col. 28: ln 31-51, wherein the RFID reader/writer 300 is a data reading circuit), when a recording medium is adjacent an information processing apparatus in a reading position in which the recording medium can be read by the apparatus (see Weston, Fig. 12-13, col. 15: ln 46-col. 16: ln 10, col. 16: ln 35-52, wherein the RFID transponder is read by short-range RF communications), acquiring identification data recorded in the recording medium (see Weston, Fig. 12, col. 15: ln 40-col. 16: ln 10, wherein the transponder 118 contains identification data recorded in the recording medium), the recording medium being one of a plurality of recording media (see Weston, col. 23: ln 1-3, wherein there are endless variety of unique and individualized recording medium (e.g., wands), each recording medium of the plurality of recording media belonging to a respective user and having see Weston, col. 7: ln 55-col. 8: ln 7, wherein each identification data is unique to the recording medium), each identification data identifying a respective behavior of the information processing apparatus (see Weston, col. 7: ln 55-col. 8: ln 25, col. 15: ln 60-col. 16: ln 7, col. 28: ln 1-5, wherein the identification data identifies a respective behavior (e.g., player attributes, powers, progress, spells)), the behavior being one of a plurality of behaviors, each of the plurality of behaviors being different than the behavior associated with the other identification data (see Weston, col. 7: ln 55-col. 8: ln 25, col. 25: ln 60-col. 26: ln 34, wherein each identification identifies different behaviors of different players);
a storage apparatus configured to store the identification data and software associated with the identification data, the software effecting the behavior (see Weston, Fig. 1,12-13, col. 7: ln 55-col. 8: ln 25, wherein transponder is a storage apparatus which is configured to store identification data and software associated with the identification data (e.g., player settings, spells, progress in the game, item purchases, skill level); and
a processing circuit configured to, when the identification data is acquired by the data reading circuit specify the software associated with the identification data by referring to storage contents of the storage apparatus (see Weston, Fig. 33-34(a-e), col. 8: ln 8-25, wherein the specified software is the players advance in the interactive game (e.g., magic adventure game); col. 43: ln 44-col. 44: ln 26;); wherein the plurality of behaviors includes two or more of friend registration (see Weston, col. 8: ln 4-8, wherein the UGIN is a friend registration for creating a group of individuals having a predetermined or desired relationship), game activation (see Weston, col. 35-49, wherein the waving of the magic wand activates a quest sequence (e.g., game activation), browser activation, function setting (see Weston, Table 1, col. 21: ln 23-col. 22: ln 3, wherein the wand may trigger different spells that have different functions), item purchasing (see Weston, Fig. 33, col. 28: ln 1-11, col. 44: ln 41-64), and configuration setting (see Weston, col. 7: ln 55-col. 8: ln 25, wherein the information configures different attributes, abilities, purchases, and powers of the imaginary character
Regarding claim 2, Weston discloses the information processing apparatus according to claim 1, wherein the storage section apparatus the identification data (see Weston, col. 8: 8-25, wherein the computer-accessible database is a storage section apparatus for storing identification data), and processing for the software associated with the identification data; and the processing circuit executes the processing stored in the storage apparatus for the specified software (see Weston, Fig. 33, col. 7: ln 55-col. 8: ln 25, col. 43: ln 44-col. 44: ln 35)wherein the interactive game play system executes the specified software associated with the interactive play environment).
Regarding claim 4, Weston discloses the information processing apparatus according to claim 1, wherein the data reading circuit acquires a medium number peculiar to a recording medium together with the identification data (see Weston, Fig. 21B, col. 28: ln 31-51, wherein the reader acquires from the transponder a medium number peculiar to a recording medium (e.g., wand) with the identification data (e.g., UPIN/UGIN)).
Regarding claim 5, Weston discloses the information processing apparatus according to claim 4, wherein the storage apparatus stores the identification data representing recording media which are exchanged, and processing for transmitting the medium number to identity registration software with the identification data and the processing being associated with each other in a situation of an identity registration mode (see Weston, col. 46: ln 49, wherein the waiving of the wand near a reader identifies the user “Jimmy”, wherein the situation is a selection of a quest sequence);
when the data reading circuit acquires the identification information data, representing the recording media which are exchanged, and the medium number in the identity registration mode, the processing section transmits the medium number to the identity registration software (see Weston, Figs. 12-13, col. 15: ln 40-col. 16: ln 59);
the identity registration software registers the medium number thus transmitted thereto as the medium number of a user in the storage section, and transmits the medium number thus see Weston, Figs. 12-13, col. 15: ln 46-col. 16: ln 10, wherein the transponder number the UPIN is a unique person identifier number to access desired information in a computer-accessible database of the interactive play system).
Regarding claim 6, Weston discloses the information processing apparatus according to claim 4, wherein the storage apparatus stores the identification data representing the recording media which are exchanged, and processing for transmitting the medium number to the friend registration software with the identification data and the processing being associated with each other in a situation in which a mode is not the identity registration mode (see Weston, Fig. 12-13, col. 15: ln 40-col. 16: ln 28, wherein the UGIN is associated with the identification data for a group having a desired relationship with the user which is not the identity registration mode (e.g., UPIN)), if the medium of interest is not registered as the medium number of the user, the processing section transmits the medium number to the friend registration software (see Weston, Figs. 12-13, col. 15: ln 40-col. 16: ln 59, wherein the UGIN is a identifies a registered group (e.g., friends) having a desired relationship); and the friend registration software registers the medium number thus transmitted thereto as the medium number of the user in the storage section, and transmits the medium number thus transmitted thereto to the management server for registering the user (see Weston, Figs. 12-13, col. 15: ln 46-col. 16: ln 10, wherein the transponder stores the UGIN as a medium number as a unique group identifier number to be used to match a defined group of individuals having a predetermined or desired relationship (e.g., friend registration) in a computer-accessible database of the interactive play system). 
Regarding claim 8, Weston discloses the information processing apparatus according to claim 1, wherein when the data reading circuit acquires the identification data including information with which content is specified (see Weston, col. 8: ln 8-25, wherein the identification data and content of the player is stored in the transponder and therefore is downloaded), if the content to be specified is not see Weston, col. 8: ln 8-25, col. 43: ln 40-42, wherein the wands may automatically download information from the central system).
Regarding claim 9, Weston discloses the information processing apparatus according to claim 1, wherein the storage apparatus stores a combination of a plurality of identification data, and processing for software associated with the combination (see Weston, col. 15: ln 40-col. 16: ln 10, wherein the identification data of the transponder 118d includes the combination of a UPIN and UGIN which associates processing of the software for certain powers or ability for users  from the storage apparatus (e.g., a computer-accessible database indexed by UPIN and/or UGIN)).
Regarding claim 10, Weston discloses a software processing method (see Weston, col. 43: ln 44-67, wherein the interactive play system to provide an interactive game is a software processing method), comprising:
when a recording medium is adjacent an information processing apparatus in a reading position in which the recording medium can be read by the apparatus (see Weston, Fig. 12-13, col. 15: ln 46-col. 16: ln 10, col. 16: ln 35-52, wherein the RFID transponder is read by short-range RF communications), acquiring identification data recorded in the recording medium (see Weston, Fig. 12, col. 15: ln 40-col. 16: ln 10, wherein the transponder 118 contains identification data recorded in the recording medium), the recording medium being one of a plurality of recording media (see Weston, col. 23: ln 1-3, wherein there are endless variety of unique and individualized recording medium (e.g., wands), each recording medium of the plurality of recording media belonging to a respective user and having recorded therein respective identification data different than the identification data of each other recording medium of the plurality of recording media (see Weston, col. 7: ln 55-col. 8: ln 7, wherein each identification data is unique to the recording medium), each identification data identifying a respective behavior of the information processing apparatus (see Weston, col. 7: ln 55-col. 8: ln 25, col. 15: ln 60-col. 16: ln 7, col. 28: ln 1-5, wherein the identification data identifies a respective behavior (e.g., player attributes, powers, progress, spells)), the behavior being one of a plurality of behaviors, each of the plurality of behaviors being different than the behavior associated with the other identification data (see Weston, col. 7: ln 55-col. 8: ln 25, col. 25: ln 60-col. 26: ln 34, wherein each identification identifies different behaviors of different players); and
specifying software associated with the acquired identification data by referring to storage contents of a storage apparatus storing identification data and software associated with the identification data (see Weston, Fig. 33-34(a-e), col. 8: ln 8-25, wherein the specified software is the players advance in the interactive game (e.g., magic adventure game); col. 43: ln 44-col. 44: ln 26;) the software effecting the behavior, wherein the plurality of behaviors includes two or more of friend registration (see Weston, col. 8: ln 4-8, wherein the UGIN is a friend registration for creating a group of individuals having a predetermined or desired relationship), game activation (see Weston, col. 35-49, wherein the waving of the magic wand activates a quest sequence (e.g., game activation), browser activation, function setting (see Weston, Table 1, col. 21: ln 23-col. 22: ln 3, wherein the wand may trigger different spells that have different functions), item purchasing (see Weston, Fig. 33, col. 28: ln 1-11, col. 44: ln 41-64), and configuration setting (see Weston, col. 7: ln 55-col. 8: ln 25, wherein the information configures different attributes, abilities, purchases, and powers of the imaginary character).
Regarding claim 11, Weston discloses a non-transitory, computer readable storage medium containing a computer program (see Weston, Fig. 27, 33, col. 37: ln 1-11, wherein the interactive play system 414 includes a memory; col. 43: ln 30-55, wherein the interactive system contains a multi-layered interactive game), which when executed by a computer, cause the computer to carry out actions, comprising:
when a recording medium is adjacent an information processing apparatus in a reading position in which the recording medium can be read by the apparatus (see Weston, Fig. 12-13, col. 15: ln 46-col. 16: ln 10, col. 16: ln 35-52, wherein the RFID transponder is read by short-range RF communications), acquiring identification data recorded in the recording medium (see Weston, Fig. 12, col. 15: ln 40-col. 16: ln 10, wherein the transponder 118 contains identification data recorded in the recording medium), the recording medium being one of a plurality of recording media (see Weston, col. 23: ln 1-3, wherein there are endless variety of unique and individualized recording medium (e.g., wands), each recording medium of the plurality of recording media belonging to a respective user and having recorded therein respective identification data different than the identification data of each other recording medium of the plurality of recording media (see Weston, col. 7: ln 55-col. 8: ln 7, wherein each identification data is unique to the recording medium), each identification data identifying a respective behavior of the information processing apparatus (see Weston, col. 7: ln 55-col. 8: ln 25, col. 15: ln 60-col. 16: ln 7, col. 28: ln 1-5, wherein the identification data identifies a respective behavior (e.g., player attributes, powers, progress, spells)), the behavior being one of a plurality of behaviors, each of the plurality of behaviors being different than the behavior associated with the other identification data (see Weston, col. 7: ln 55-col. 8: ln 25, col. 25: ln 60-col. 26: ln 34, wherein each identification identifies different behaviors of different players); and
specifying software associated with the acquired identification data by referring to storage contents of a storage apparatus storing identification data and software associated with the identification data (see Weston, Fig. 33-34(a-e), col. 8: ln 8-25, wherein the specified software is the players advance in the interactive game (e.g., magic adventure game); col. 43: ln 44-col. 44: ln 26;) the software effecting the behavior, wherein the plurality of behaviors includes two or more of friend registration (see Weston, col. 8: ln 4-8, wherein the UGIN is a friend registration for creating a group of individuals having a predetermined or desired relationship), game activation (see Weston, col. 35-49, wherein the waving of the magic wand activates a quest sequence (e.g., game activation), browser activation, function setting (see Weston, Table 1, col. 21: ln 23-col. 22: ln 3, wherein the wand may trigger different spells that have different functions), item purchasing (see Weston, Fig. 33, col. 28: ln 1-11, col. 44: ln 41-64), and configuration setting (see Weston, col. 7: ln 55-col. 8: ln 25, wherein the information configures different attributes, abilities, purchases, and powers of the imaginary character
Regarding claim 12, Weston disclose the information processing apparatus according to claim 1, wherein the behavior identified by the identification data recorded in the recording medium is known to the respective user from an illustration on the recording medium (see Weston, Fig. 20C-D, col. 26: ln 42- col. 27: ln 37, wherein the illustration identifies the configuration and settings of the identification data recorded (e.g., Wizard/Warlock; Levels).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715